

	

		II

		109th CONGRESS

		1st Session

		S. 8

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Ensign (for himself,

			 Mr. Hagel, Mr.

			 Brownback, Mr. Santorum,

			 Mr. Kyl, Mr.

			 Frist, Mrs. Dole,

			 Mr. Sessions, Mr. Grassley, Mr.

			 Allen, Mr. Bunning,

			 Mr. Coburn, Mr.

			 DeMint, and Mr. McConnell)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to prohibit taking

		  minors across State lines in circumvention of laws requiring the involvement of

		  parents in abortion decisions.

	

	

		1.Short titleThis Act may be cited as the

			 Child Custody Protection

			 Act.

		2.Transportation

			 of minors in circumvention of certain laws relating to abortion

			(a)In

			 generalTitle 18, United States Code, is amended by inserting

			 after chapter 117 the following:

				

					117ATransportation

				of minors in circumvention of certain laws relating to abortion

						

							Sec

							2431. Transportation of minors in

				  circumvention of certain laws relating to abortion

						

						2431.Transportation

				of minors in circumvention of certain laws relating to abortion

							(a)Offense

								(1)GenerallyExcept

				as provided in subsection (b), whoever knowingly transports a minor across a

				State line, with the intent that such minor obtain an abortion, and thereby in

				fact abridges the right of a parent under a law requiring parental involvement

				in a minor’s abortion decision, in force in the State where the minor resides,

				shall be fined under this title or imprisoned not more than one year, or

				both.

								(2)DefinitionFor

				the purposes of this subsection, an abridgement of the right of a parent occurs

				if an abortion is performed on the minor, in a State other than the State where

				the minor resides, without the parental consent or notification, or the

				judicial authorization, that would have been required by that law had the

				abortion been performed in the State where the minor resides.

								(b)Exceptions

								(1)The prohibition

				of subsection (a) does not apply if the abortion was necessary to save the life

				of the minor because her life was endangered by a physical disorder, physical

				injury, or physical illness, including a life endangering physical condition

				caused by or arising from the pregnancy itself.

								(2)A minor

				transported in violation of this section, and any parent of that minor, may not

				be prosecuted or sued for a violation of this section, a conspiracy to violate

				this section, or an offense under section 2 or 3 based on a violation of this

				section.

								(c)Affirmative

				defenseIt is an affirmative defense to a prosecution for an

				offense, or to a civil action, based on a violation of this section that the

				defendant reasonably believed, based on information the defendant obtained

				directly from a parent of the minor or other compelling facts, that before the

				minor obtained the abortion, the parental consent or notification, or judicial

				authorization took place that would have been required by the law requiring

				parental involvement in a minor’s abortion decision, had the abortion been

				performed in the State where the minor resides.

							(d)Civil

				actionAny parent who suffers harm from a violation of subsection

				(a) may obtain appropriate relief in a civil action.

							(e)DefinitionsFor

				the purposes of this section—

								(1)a law

				requiring parental involvement in a minor’s abortion decision means a

				law—

									(A)requiring, before

				an abortion is performed on a minor, either—

										(i)the notification

				to, or consent of, a parent of that minor; or

										(ii)proceedings in a

				State court; and

										(B)that does not

				provide as an alternative to the requirements described in subparagraph (A)

				notification to or consent of any person or entity who is not described in that

				subparagraph;

									(2)the term

				parent means—

									(A)a parent or

				guardian;

									(B)a legal

				custodian; or

									(C)a person standing

				in loco parentis who has care and control of the minor, and with whom the minor

				regularly resides, who is designated by the law requiring parental involvement

				in the minor’s abortion decision as a person to whom notification, or from whom

				consent, is required;

									(3)the term

				minor means an individual who is not older than the maximum age

				requiring parental notification or consent, or proceedings in a State court,

				under the law requiring parental involvement in a minor’s abortion decision;

				and

								(4)the term

				State includes the District of Columbia and any commonwealth,

				possession, or other territory of the United States.

								.

			(b)Clerical

			 amendmentThe table of chapters for part I of title 18, United

			 States Code, is amended by inserting after the item relating to chapter 117 the

			 following new item:

				

					

						

							“117A. Transportation of minors in

					 circumvention of certain laws relating to abortion2431”.

							

						

					

				

			

